EXHIBIT 10.11

 


FORM OF


JOHN DEERE NONQUALIFIED STOCK OPTION GRANT


[DATE]

 


[G149421KGIMAGE002.GIF]

 

 

[Name]

[Title]

Unit [        ] - Department [        ]

 

Number of shares:

Grant Date:

Strike Price: $

 

The number of shares was based on your annualized salary on [Date] multiplied by
the market percent for your grade and divided by a governor price of [$       
].  As communicated in Total Rewards Strategy rollout, the intent of the
governor price is to insure the shares granted will not exceed the shares
authorized by the shareholders.  The future value of your grant will depend on
the stock price on the date of exercise exceeding the strike price established
on the grant date.

 

This grant will vest over the next three years, with 34% of the shares becoming
exercisable in [Date]], 33% in [Date], and 33% in [Date].

 

You will be notified via email in [Date] when the details regarding your stock
option can be viewed on the UBS Financial Services website.

 

--------------------------------------------------------------------------------


 


FORM OF


JOHN DEERE STOCK OPTION GRANT


TERMS AND CONDITIONS


GRANTED [DATE]

(Nonqualified)

 


VESTING

This stock option will become exercisable over a three-year period with 34%
becoming exercisable one year after the grant date, and 33% becoming exercisable
on each of the second and third years after the grant date. Vesting is
accelerated upon retirement or disability (each as defined under the John Deere
Omnibus Equity and Incentive Plan (Plan)) allowing you to exercise this option
six months after the grant date. If you die while actively employed, the entire
option amount will be exercisable immediately by your beneficiaries or heirs.

 

EXPIRATION

This option will expire ten years after the grant date. If you retire or become
disabled (as defined under the Plan), you or your heirs can exercise this stock
option within five years of separation or ten years from date of grant,
whichever comes first. If you die after retirement, the exercise period may be
extended to one year from date of death. If you die while actively employed,
your beneficiaries or heirs can exercise this stock option within one year after
the date of death or ten years from the date of grant, whichever comes first.
Options will be cancelled upon date of termination of employment for reasons
other than death, disability or retirement. Regardless of the circumstance, all
unexercised options will expire ten years from the date of grant.

 


CALCULATION

The option price of your grant is the average of high and low market prices at
which Deere & Company stock traded on the date of grant.

 

EXPENSES

Commissions, fees, and other expenses connected with the exercise and sale of
this option grant are payable by you as part of the option price. No commissions
or fees are charged if you purchase and hold the shares.

 

PROCEDURES

Stock options are currently exercised through UBS Financial Services (Formerly
UBS PaineWebber). Information regarding the exercise process is available via
the Internet at [web address] or by calling [phone nember]. When calling from
outside the U.S. and Canada, use the AT&T Direct service access number before
dialing the above number so the call will be toll free. The toll number is
[phone number].

 

NOTE: If this is your first stock option grant, information about accessing your
options via telephone or Internet will be mailed to your home address, as shown
in the Company’s personnel records.

 

PLAN INFORMATION

This option was granted under and is subject to the terms of the Plan, for which
a prospectus is available at [web address]. Any inconsistencies between this
letter and the Plan shall be resolved in accordance with the terms of the Plan.
A paper copy of the prospectus is also available upon request from the Deere &
Company Compensation Department, One John Deere Place, Moline, Illinois,
61265-8098 or by calling (309) 765-4770. The latest Deere & Company Annual
Report and Proxy Statement are available electronically at
http://www.deere.com/stock or in hard copy upon request from the Deere & Company
Stockholder Relations Department.

 

BENEFICIARY FORM

If you have not already done so, please complete a Beneficiary Designation Form
and return it to Deere Direct. Your designation will remain in effect until
changed by you and will apply to this and all future grants under the Plan.
Forms are available at the UBS Financial Services Internet site referenced
above.

 

AGREEMENT

You will be considered to have agreed to the terms and conditions of this grant,
including the non-compete and consulting obligations described in Section 8.2 of
the Plan, if you have not notified Deere & Company of any issues or problems
within thirty days of the date of this notification.

 

--------------------------------------------------------------------------------

 